DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Terminal Disclaimer
Withdrawn Rejection
The nonstatutory double patenting rejection of claims 1-16 over claims 1-19 of U.S. Patent No. 10, 901,130, is withdrawn due to Applicant’s terminal disclaimer filed on February 10, 2022.
Response to Request for Reconsideration
Withdrawn Rejection
The 35 U.S.C. 103 rejection of claim 4 over Lee in view of Gaides, is withdrawn due to Applicant’s arguments in the response filed on February 10, 2022.

Repeated Rejections
The 35 U.S.C. 103 rejections of claims 1-3, 5-16 over Lee in view of Gaides, as the primary combination of references, are repeated below for the same reasons previously of record in the Office action mailed on November 12, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0252665) in view of Gaides (US 2010/0214506).

    PNG
    media_image1.png
    438
    776
    media_image1.png
    Greyscale

Regarding claim 1, Lee teaches an optical film (30 +23, Fig. 7 shown above) comprising: a protective layer (30 [0083]); and a contrast ratio improvement layer (pattern layer 23 [0083], high contrast ratio [0049]) comprising a first resin layer (low refractive index layer 218 [0083] low refractive index layer which includes a UV-curable transparent resin [0059]) and a second resin layer (high refractive index layer 219 [0083] high refractive index layer which includes a UV-curable transparent resin [0052]) facing the first resin layer 218 (Fig. 7), the second resin layer 219 and the first resin layer 218 being sequentially stacked from a lower surface of the protective layer (30 [0083]), wherein the second resin layer 219 has a higher refractive index (high refractive index layer [0083]) than the first resin layer 218 (low refractive index layer [0083]), the first resin layer 218 has a patterned portion (filling pattern 221 [0083]) with at least two embossed optical patterns (filling pattern 221 [00083] embossed filling pattern [0096]) and flat sections (flat portion 206 [0083]) between and immediately adjacent to the embossed optical patterns 221 (Fig. 7), the patterned portion 221 being in the region of the first resin layer 218 facing the second resin layer 219 and satisfying Expression 1 of 
In the alternative, where the base angle θ is close to about 75°, it would have been obvious to one of ordinary skill in the art at the time, to have increased the base angle θ to one that is within the claimed range of about 75° to about 90°, satisfying Expression 1 of Applicant, to increase the light diffusion effect, for the purpose of improving viewing angle and brightness ([0083]).
Lee is silent regarding a dye in the first resin layer 218 which is a low refractive index resin layer ([0083]).
However, Gaides teaches that an absorptive dye such as a black dye (or black pigment such as carbon black pigment ([0007]) is added to the low refractive index region (absorptive region [0007] low index black resin [0073]) to form an optical interface with the high refractive index layer (interface angle [0007]), for the purpose of maximizing the brightness of the output light ([0008]).  An organic black dye which has a lower refractive index and is more compatible with an organic resin matrix, and hence is more dispersible in the organic resin matrix, would have been a very obvious alternative to the carbon black pigment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a black dye in the low refractive index first resin layer 218 of the contrast ratio improvement layer 23 of the optical film of Lee, in order to form an optical interface with the high refractive index second resin layer 219, in order to maximize the 
Regarding claim 2, Gaides teaches that the black dye is comprised in the low refractive index region (light absorbing region [0043]) in an amount of 1 wt% to 10 wt% ([0043]) which is within the claimed range of about 0.01 wt% to about 10 wt%, to obtain the desired absorption of incident light ([0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included the organic black dye of modified Gaides, in an amount within a range of about 0.01 wt% to about 10 wt%, in the first resin layer of the contrast ratio improvement layer of the optical film of Lee, as modified by Gaides, in order to obtain the desired absorption of incident light, as taught by Gaides.
Regarding claim 3, the organic black dye of modified Gaides, being more compatible with an organic resin matrix, and hence more dispersible within the organic resin matrix, would have an average particle diameter than is closer to the molecular level which is within the claimed range of about 1 nm to about 100 nm.
Regarding claim 4, Lee teaches that the protective layer 30 has a light transmittance of about 90% at a wavelength of 550 nm ([003]), for the purpose of increasing the transmittance of the optical film 30+23, such that the second resin layer 219 adjacent to the protective layer 30 (Fig. 7) which has a greater refractive index (high refractive index layer [0083]) and is light-transmitting (transparent resin [0052]) can also have the same light transmittance of about 90% at a wavelength of 550 nm ([003]) 
Regarding claim 13, although Lee fails to disclose an adhesive type of resin of the first resin layer 218, usage of a self-adhesive layer was already common practice in the art at the time, for the purpose of providing the desired self-bonding to the second resin layer 219, thus dispensing with an adhesive layer (Fig. 7). 
Regarding claim 14, Lee teaches that the embossed optical pattern 221 has a trapezoidal cross-sectional shape (filling engraved pattern 220 [0083]).
Regarding claim 15, Lee teaches a polarizing plate (600 [0082]) comprising a polarizing film (polarizer 10 [0083]) and the optical film 30+23 being on a light exit surface of the polarizing film 10 (light received from the polarizer 10 [0070], Fig. 7).
Regarding claim 16, Lee teaches a liquid crystal display apparatus ([0084] optical display [0083]) comprising the polarizing plate 600 ([0082]).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gaides as applied to claims 1-3, 13-16 above, and further in view of Lee1 (US 2005/0054841).
Lee, as modified by Gaides, teaches the optical film comprising the contrast ratio improvement layer comprising the first resin layer comprising the black dye, a most obvious variation of which is an organic black dye, as described above.  
Regarding claims 5-8, Lee, as modified by Gaides, fails to teach that the organic black dye can be an organometallic dye which is a metal complex dye.
However, Lee1 teaches that a black dye which is not carbon black ([0065]) can be a metal complex dye (metal complex colorant [0045]) containing chromium (Cr) 6 monocyclic aromatic functional group (last two lines of [0062]), for the purpose of providing the desired self-dispersion ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an organometallic dye which is a metal complex dye, such as a metal azo-based dye containing chromium (Cr) and having a C6 monocyclic aromatic functional group, as the black dye of the first resin layer of the contrast ratio improvement layer of the optical film of Lee, as modified by Gaides, in order to obtain the desired self-dispersion, as taught by Lee1. 
Regarding claim 9, Gaides teaches that the black dye is comprised in the low refractive index region (light absorbing region [0043]) in an amount of 1 wt% to 10 wt% ([0043]) with respect to a total weight of the resin layer, which is within the claimed range of about 0.01 wt% to about 10 wt%, to obtain the desired absorption of incident light ([0043]). 
Lee1 teaches that the black dye which is not carbon black ([0065]) can be a metal complex dye (metal complex colorant [0045]) containing chromium (Cr) ([0045]), such as a metal azo-based dye (azo moiety with a metal [0033]) containing chromium (Cr) ([0045]) and having a C6 monocyclic aromatic functional group (last two lines of [0062]), for the purpose of providing the desired self-dispersion ([0003]), such that the metal complex dye would have an average particle diameter than is closer to the molecular level which is within the claimed range of about 1 nm to about 100 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a metal complex dye such as a metal azo-based dye containing 6 monocyclic aromatic functional group, as the black dye of the first resin layer of the contrast ratio improvement layer of the optical film of Lee, as modified by Gaides, in order to obtain the desired self-dispersion, as taught by Lee1, such that the metal complex dye would have an average particle diameter than is closer to the molecular level which is within the claimed range of about 1 nm to about 100 nm, and further, to have provided the metal complex dye in an amount within a range of about 0.01 wt% to about 10 wt% with respect to a total weight of the first resin layer, in order to obtain the desired absorption of incident light, as taught by Gaides.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments regarding claims 1-3, 5-16 over Lee in view of Gaides as the primary combination of references, have been fully considered but they are not persuasive. 
Applicant argues that Gaides discloses absorptive regions that contain black dye in order to block the light forming an image, and that the absorptive regions are in discontinuous portions because the regions that contain the black dye block substantially all the light, such that the user is therefore only able to view the image through the intervening portions of the layer 640 that do not contain black dye, whereas 
Applicant is respectfully apprised that in the embodiment where Gaides teaches that an absorptive dye such as a black dye (or black pigment such as carbon black pigment ([0007]) is added to the low refractive index layer (absorptive region [0007] low index black resin [0073]) to form an optical interface with the high refractive index layer (interface angle [0007]), the objective is to maximize the brightness of the output light ([0008]).
Lee teaches that the objective of the optical film (30 +23, Fig. 7) comprising the low refractive index first resin layer 218, is to increase the brightness of the output light (thereby increasing or improving … brightness [0083]).
Accordingly, since the optical film comprising the low-refractive-index first resin layer 218 of Lee, is directed to the problem of increasing the brightness of the output light, and Gaides teaches that the embodiment where the absorptive black dye is added to the low-refractive-index layer to form an optical interface with the high-refractive-index layer, is directed to the problem of maximizing the brightness of the output light, it would indeed have been obvious to use said embodiment taught by Gaides to modify the optical film of Lee, for the purpose of maximizing the increase in brightness of the output light that is desired by Lee.
rd last para of page 5 of Google Patents English translation), is for the purpose of focusing the incident light to be emitted from the front direction, thus improving the brightness of the light output from the front direction (4th last para of page 4) of the display (3rd last para of page 4).
Applicant argues that in Lee, the low-refractive-index resin layer, especially the filling part, does not absorb light, but rather transmits the incident  light to the high-refractive-index resin layer, and that at the same time, the contrast ratio is improved by the difference in refractive index and the curved surface or plane formed on the inclined surface, whereas in Gaides, carbon black serves to absorb light, so if it is included in the low-refractive-index resin layer of Lee, especially in the filling part, the light efficiency should naturally be lowered and the effect is detrimental.
Applicant is respectfully apprised that ‘663 is evidence that when an absorbing dye (para 9 of page 6) is included in the low-refractive-index layer 32 (paras 7, 9 of page 6), the light utilization efficiency is actually improved (para 8 of page 7) since incident light that reaches or passes through the light-absorbing low-refractive-index layer 32, is totally reflected and passed through the light-transmitting high-refractive-rd last para of page 5).
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782